At the April Term, 1945, of the Superior Court of Bartow County, the defendant pleaded guilty to an indictment charging him with illegally possessing more than one quart of whisky in said county in which liquor could not be legally sold under the laws of Georgia. The court sentenced the defendant to pay within three days a fine of $100 to include costs and in addition, to serve six months in jail and to serve twelve months on the public works, but that the jail sentence and the service on the public works could be served outside said penal institution during good behavior and conditioned upon the defendant not violating any laws of this State. Thereafter on the 6th day of September, 1945, the defendant was arrested by a policeman of the City of Cartersville for violating the tax revenue laws of Georgia. A hearing was had, with due notice to the accused, of the alleged violation of his probation sentence. On the hearing the evidence amply authorized the judge to revoke the probation sentence of the defendant and to require him to serve the remainder of his sentence within the public institutions in accordance with his original sentence. The defendant paid the fine originally imposed upon him and obligated himself to comply with the other provisions of the sentence. This he did not do. The court was authorized to revoke his probation sentence and require that he serve the remainder of it in accordance with the terms of the original sentence.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.
      DECIDED DECEMBER 5, 1945. REHEARING DENIED DECEMBER 17, 1945.